Name: Decision of the EEA Joint Committee No 27/95 of 19 May 1995 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  industrial structures and policy;  organisation of transport;  economic policy;  maritime and inland waterway transport
 Date Published: 1995-09-28

 28.9.1995 EN Official Journal of the European Communities L 231/57 DECISION OF THE EEA JOINT COMMITTEE No 27/95 of 19 May 1995 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 21/94 of 28 October 1995 (1); Whereas Commission Regulation (EC) No 2812/94 of 18 November 1994 amending Council Regulation (EEC) No 1101/89 as regards the conditions which apply to the putting into service of new capacity in inland waterway transport (2) is to be incorporated into the Agreement; Whereas Council Regulation (EC) No 3314/94 of 22 December 1994 amending Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 44 (Council Regulation (EEC) No 1101/89) in Annex XIII to the Agreement before the adaptation:  394 R 2812: Commission Regulation (EC) No 2812/94 of 18 November 1994 (OJ No L 298, 19. 11. 1994, p. 22),  394 R 3314: Council Regulation (EC) No 3314/94 of 22 December 1994 (OJ No L 350, 31. 12. 1994, p. 8). Article 2 The texts of Regulations (EC) No 2812/94 and (EC) No 3314/94 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1995, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 May 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 325, 17. 12. 1994, p. 73. (2) OJ No L 298, 19. 11. 1994, p. 22. (3) OJ No L 350, 31. 12. 1994, p. 8.